DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
As per 37 CFR 1.145, “If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 and 1.144”. 
Newly submitted claims 23-32 read on the invention previously elected in the 8/19/2021 telephone conversation, but claims 3-8 and 13-22 have been amended such that they no longer read on the elected invention. Rather, claims 3-8 and 13-22 are directed to an invention that is independent or distinct from the invention originally elected for the following reasons: The elected invention (that of original claims 1-10 and present claims 23-32) and present claims 3-8 and 13-22 are related as combination and 
Additionally, claims 11 and 12 remain nonelected as the amendments to claim 11 do not result in the invention of claims 11-12 being non-distinct or non-independent from the elected invention. Specifically, the elected invention and the method of claims 11-12 remain related as product and process of use, wherein (1) the claimed method could still be used with a device distinct from the elected device as the method does not require the guidewire advancing device to have a brace adjacent the wire guide proximal end and (2) the elected device could be used without a needle and for access other than vascular.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3-8 and 11-22 have been withdrawn 

Claim Objections
Claim 23 is objected to because of the following informalities:  Line 2 recites “a guidewire having a proximal and distal end” and Line 4 recites “a wire guide having a proximal and distal end”. Both of these phrases are grammatically incorrect in their use of the phrase “a proximal and distal end”. It is suggested to amend each of these phrases to recite “a proximal end and a distal end”.  Appropriate correction is required.
Claims 23 and 32 are objected to because of the following informalities:  Claim 23 recites “said wire guide proximal and distal ends” in lines 5 and 7, “said wire guide channel” on line 11, and “said wire guide proximal end” in lines 13 and 13-14, while claim 32 recites “same wire guide channel” on lines 1-2, “said wire guide proximal end” on line 2, and “said wire guide distal end” on line 2. Claim 23 does not use this language when introducing these elements on line 4 – that is, claim 23 does not introduce the ends of the wire guide as “a wire guide proximal end” and “a wire guide distal end” or the channel of the wire guide as “a wire guide channel” – and, therefore, each of these phrases lacks antecedent basis. However, it is clear that these phrases are intended to refer to the elements introduced on line 4 of claim 23. It is suggested to amend each of these phrases to recite “said of said wire guide”, “said of said wire guide”, “said of said wire guide” and “said of said wire guide”. Alternatively, claim 23 could introduce these elements as “a wire guide having a wire guide proximal end and a wire guide distal end and defining a wire guide channel” on line 4.   Appropriate correction is required.
Claims 26 and 27 are objected to because of the following informalities:  Claims 26 and 27 each recite “said guidewire proximal end”. Claim 23 does not use this language when introducing this element on line 2 – that is, claim 23 does not introduce the proximal end of the guidewire as “a guidewire proximal end” – and, therefore, each of these phrases lacks proper antecedent basis. However, it is clear that these phrases are intended to refer to the element introduced on line 2 of claim 23. It is suggested to amend each of these phrases to recite “said of the guidewire”.  Alternatively, claim 23 could introduce this element as “a guidewire having a guidewire proximal end” on line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 23: The recitation of a method step in claim 23 (see lines 9-12) render the claim indefinite. The exact passage as issue recites “a guidewire stay connected to said guidewire is advanced distally between a first locked position, a second operative position wherein said guidewire extends within said wire guide channel, and a third engaged position as the guidewire is distally advanced”. As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method claims. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. The Examiner suggests amending lines 9-12 of claim 23 to recite “a guidewire stay connected to the distal end of the guidewire wherein said guidewire is configured to be advanced distally between a first locked position, a second operative position wherein said guidewire extends within said wire guide channel, and a third engaged position as the guidewire is distally advanced”. Claims 24-32 are rejected due to their dependence on claim 23.
Re claim 24: The phrase “said device” on line 3 of claim 24 lacks proper antecedent basis since claim 23 introduces both “a guidewire advancing device” and “a medical device”. It is unclear as to which of these two devices that the phrase “said device” is intended to refer to. For the sake of examination, line 3 of claim 24 is interpreted as reciting “the guidewire advancing device”. It is suggested to amend claim 24 in this manner.
Re claim 27: The phrase “said guidewire distal portion” lacks proper antecedent basis since this feature is not introduced in an earlier claim upon which claim 27 a guidewire distal portion” or (2) refer to “said distal end of said guidewire 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (PG PUB 2011/0071502).
Re claim 23, Asai discloses a guidewire advancing device 22+76+14 (Fig 1; it is noted that all reference characters cited below pertain to Fig 1 unless otherwise noted) for use with a medical device (it is noted that the italicized text is a functional recitation and therefore, “a medical device” is not a part of the claimed invention; this limitation is met in view of Fig 1 that shows the guidewire advancing device being used with an indwelling needle 30) comprising: a guidewire 12 having a proximal end (the entire portion of guidewire 12 within structure 78 in Fig 1) and a distal end (the entire portion of guidewire 12 extending distal to hub 70 in Fig 1) to achieve intravascular placement of 20the medical device (it is noted that the italicized text is a functional recitation; this limitation is met in view of Para1); a wire guide 78 having a proximal end (to the right in Fig 1 and labeled in annotated Fig A below) and a distal end (to the left in Fig 1 and for connecting said wire guide proximal end to the medical device (it is noted that the italicized text is a functional recitation; this limitation is met in view of Fig 1 and Para 54). (It is noted that the term “end” does not define a specific length or location; rather, one of ordinary skill in the art would recognize that the “proximal end” can be the portion of a structure that extends distally from the proximal-most point of the structure while the “distal end” can be the portion of a structure that extends proximally from the distal-most point of the structure.)

    PNG
    media_image1.png
    465
    567
    media_image1.png
    Greyscale

Re claim 24, Asai discloses that said guidewire stay and said proximal cap cooperate to prevent loss of said guidewire during 10implantation of said device in said first locked position (Para 58).
Re claim 25, Asai discloses that said guidewire stay is distal to said proximal cap in said second operative position (as seen in Fig 10).
Re claim 26, Asai discloses that in said second operative position said guidewire proximal end extends from said open channel face of said 15wire guide channel (as seen in Fig 10, the proximal end extends distally “from same open channel face”).
Re claim 27, Asai discloses that said guidewire proximal end extends at an angle relative to said guidewire distal portion in said second operative position (as seen in Fig 10, the guidewire proximal end is aligned with port 42 while a guidewire distal portion is distal to the hub 14 and aligned with main port 40; ports 42 and 40 are angled relative to each other as seen in Fig 1 and described in Para 41).  
Re claim 28, Asai discloses that said brace 20includes a seat 96+96 (only one of which is seen in Fig 3, but Para 54 discloses that each of forks 94 includes a protrusion 96) for receipt of said wire guide (as seen in Fig 7).
Re claim 29, Asai discloses a coupling 42 wherein said coupling cooperates with said brace for securing said guidewire advancing device to the medical device (Para 54).  
Re claim 30, Asai discloses at 5least one post (flange 90 + the structure extending between the flange 90 and the notches 98, as seen best in Fig 3) extending between said brace and said coupling for clamping said guidewire advancing device to said medical device (Para 54).
Re claim 31, Asai discloses that said brace is removable from said coupling (Para 54).  
Re claim 32, Asai discloses that said wire 10guide channel extends from said wire guide proximal end to said wire guide distal end (as seen in Fig 1 and annotated Fig A above).

Response to Arguments
Applicant’s arguments filed 12/8/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783